229 Ga. 649 (1972)
193 S.E.2d 820
WEST
v.
WEST.
27412.
Supreme Court of Georgia.
Submitted September 12, 1972.
Decided October 23, 1972.
J. W. Yarbrough, for appellant.
Coy H. Temples, for appellee.
NICHOLS, Justice.
The appeal in this case is from a judgment of the trial court granting the wife, who had been awarded a divorce and alimony, a new trial. The record does not contain any order of court authorizing an immediate review and the judgment is neither a final judgment nor one granting or refusing to grant an application for alimony either temporary or permanent. Held:
Under the decisions exemplified by Fife v. Johnston, 225 Ga. 447 (169 SE2d 167), absent a certificate of immediate review, the judgment granting a new trial is not an appealable judgment (see also Holmes v. Holmes, 227 Ga. 238 (179 SE2d 775)), and this court has no choice but to dismiss the appeal.
Appeal dismissed. All the Justices concur.